Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20207797U1.
DE ‘797 teaches a knitted structure comprising a first portion comprising a plaited yarn which includes first and second yarns which would be present on the both the first and second face of the fabric, since they are plaited together.  See paragraph 0011.  The knitted structure further comprises other portions wherein one or the other yarns is not present.  These portions can comprise rows of stitches of a single type of yarn or other areas which have only type of yarn.  See paragraph  0088.  The first and second yarns can be polyester and polyamide.  See paragraph 0082.  While DE ‘979 does not clearly describe PET, since DE ‘979 does teach polyester generally, it would have been obvious to have selected from known types of polyester such as PET as the polyester yarn.  Since the rows only have a single type of yarn, the single type of yarn, either polyester or polyamide, would make up the first and second surface of that portion of the fabric.  Since the rows are part of a single fabric, the second portions would be spaced from other second portions by intervening first portions and the first portions would be interconnected in that they are all part of the same fabric.  With regard to the particular proportions of the different yarns and the permeability of the fabric, it would have been obvious to have selected the stitch density of the stitches of the yarn and the relative proportions of the different types of yarns which produced a knitted fabric having the desired wicking and insulating properties.  Note that DE ‘979 teaches that the polyamide yarn is a multifilament yarn which absorbs moisture, while the polyester yarn is hydrophobic and allows sweat to be pass through the knit construction.    See paragraph 0074-0079.
Claims 1-2, 4-10 are allowed.
Applicant’s arguments and amendments filed 2/7/22 have been carefully considered and are sufficient to overcome the rejections of claims 1-2, 4-10.  A new rejection in view of the amendments to the claims is also set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789